In an action to rescind a contract for the sale of real property, the defendants appeal from so much of an order of the Supreme Court, Suffolk County (Jaspan, J.), entered September 16, 1981, as denied their motion for summary judgment as against the plaintiff. Order affirmed insofar as appealed from, with $50 costs and disbursements. There are triable issues of fact with respect to whether the alleged misrepresentations by the third-party defendant Coughlin were a material inducement to plaintiff’s execution of the contract (see Dress Shirt Sales v Hotel Martinique Assoc., 12 NY2d 339, 343; 24 NY Jur, Fraud and Deceit, § 163, at p 231; § 164). Weinstein, J. P., O’Connor, Bracken and Rubin, JJ., concur.